Citation Nr: 1739950	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for right knee osteoarthritis (right knee disability).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to May 1982.  Evidence in the file also establishes that the Veteran next served in the United States Army Reserves for two years and then the National Guard until July 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in February 2016, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's knee disability is currently rated under Diagnostic Code 5258 for dislocated semilunar cartilage, rated at 20 percent since September 8, 2010, the date of service connection.  See 38 C.F.R. § 4.71a (2016).  At all relevant times, the Veteran has asserted the right knee disability warrants a higher rating.  

In June 2013, the Veteran underwent surgical placement of a right knee medial unicompartmental prosthesis.  As the name implies, this is not a total knee replacement but a partial knee joint replacement.    

A July 2014 rating decision awarded the Veteran temporary total disability for convalescence for a period from June 2013 to August 2013 and then reestablished the 20 percent rating for the right knee disability under Diagnostic Code 5258 since that time.  

However, the Board finds that the Veteran's right medial unicompartmental prosthesis warrants rating under Diagnostic Code 5055 since the June 2013 surgery.  In Hudgens v. McDonald, 823 F.3d 630, 639 (Fed. Cir. 2016), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held the provisions of Diagnostic Code 5055 are applicable to partial knee replacements.  

The Board is aware that in July 2015, the Secretary published a final rule in the Federal Register that interprets/clarifies VA's interpretation of Diagnostic Codes 5051 through 5056 applying only for total joint replacement, rather than partial joint replacement.  See 80 Federal Register 42040 (July 16, 2015).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g) (West 2014); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The effective date of the regulation amendment in this case is July 16, 2015 and there is no supplemental guidance in the Federal Register regarding the applicability date of the amendment.  In this instance, the Federal Circuit found that prior to the July 2015 amendment Diagnostic Code 5055 applied to partial knee replacements.  This is more favorable to the Veteran.  As such, the case must be remanded so that the AOJ can consider whether a higher rating is warranted under Diagnostic Code 5055, to also include whether the Veteran is entitled to a longer period of convalescence following his right knee surgery in 2013.  

Another examination is also necessary.  Diagnostic Code 5055 directs that a 100 percent rating should be assigned for 1 year following implantation of prosthesis.  There has not been an examination of the Veteran's knee since the 1-year period would have expired.  

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records relevant to the Veteran's right knee dating from June 2017 to the present.   

2.  After the record development is completed, provide the Veteran with a VA knee examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail, to include whether there are post-operative residuals of weakness, pain, or limitation of motion, and if so, the severity of such.  

3.  After the development requested is completed, readjudicate the claim for an increased rating for the right knee disability.  Since June 2013, the right knee disability joint must be rated under the schedular criteria for Diagnostic Code 5055, unless a higher rating can be awarded when considering other diagnostic codes.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




